DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 15 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10635324 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Status
Claims 1-20 are currently pending. Claims 1, 14, and 18 are amended as per Applicant's amendment filed on 15 December 2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a central management device and method for managing a plurality of solid state drive but fails to teach the combination including the limitations of:
(Claim(s) 1) “ identify a drive model that is generated using machine learning based on telemetry information and the drive hazard information, wherein the drive model is configured to predict future drive hazards; receive current telemetry information corresponding to the plurality of SSD devices; tune the drive model, using machine learning, based on the current telemetry information corresponding to the plurality of SSD devices; and determine, based on the tuned drive model and the current telemetry information, a future hazard of a first SSD device of the plurality of SSD devices; and a drive assignment module that is configured to provision the plurality of SSD devices based on the determined future hazard”
Claims 14 and 18 have analogous limitations as independent claim 1 and are allowable for the same reasons as noted supra.
As dependent claims 2-13, 15-17, and 19-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least paragraphs [0036, 0047-0049, 0054-0055, Fig.4] of Applicant’s specification.
The prior art made of record, Bottan (US 20190163379 A1) and Gupta (US 20160292025 A1), neither anticipates nor renders obvious the above recited combinations for at least the reasons specified. The Terminal Disclaimer filed overcomes the rejection of Klein (US 10635324 B1) in view of Bottan (US 20190163379 A1). Therefore this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 15 December 2021 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
	
Conclusion

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132